Per Ouriam.
Suit by the appellees, against the appellant, upon promissory notes not waiving appraisement laws. Judgment for the plaintiff.
The only error assigned is in rendering judgment to be collected without appraisement. This error is confessed.
There is another point made in the brief of counsel for the appellant; but as the error assigned does not embrace the point thus made, we can not notice it.
The order for the collection of the judgment without appraisement is reversed, with costs; otherwise the judgment is affirmed.